Citation Nr: 1228037	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  04-09 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for asthma and chronic bronchitis, or for other respiratory disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from October 1989 to July 1992, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In December 2004, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This matter was previously before the Board in May 2006 and December 2008 at which time it was remanded for additional development.  

In January 2010, the Board issued a decision denying the claims for service connection for a low back disability; asthma and chronic bronchitis, or for any other respiratory disability; memory loss; and sore muscles and joints.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an order in July 2010 granting a joint motion of the parties to vacate the Board's decision and remand the case back to the Board for further development and adjudication.    

In December 2010, the Board denied the Veteran's claims for service connection for a low back disability; asthma and chronic bronchitis, or for other respiratory disability; and memory loss and remanded the claim for service connection for sore muscles and joints.  The Veteran again appealed the decision to the Court; however, the Veteran appealed only that portion of the decision denying service connection for a low back disability and asthma and chronic bronchitis, or for any other respiratory disability.  In May 2012, the Court granted a Joint Motion for Remand and remanded the matter to the Board for action consistent with the May 2012 Court order.  The appeal is presently before the Board for action consistent with the instructions contained in the joint motion. 

The Board notes that the parties agreed in the April 2012 Joint Motion for Remand that as the Board remanded the claim for service connection for sore muscles and joints, the Court did not have jurisdiction over that issue.  Breeden v. Principi, 17 Vet. App. 475, 478 (2004).  As this issue has not been recertified to the Board, presumably the requested development has not been completed.  Therefore, it is not before the Board at this time.

The issues of service connection for middle back pain, arthritis, gastrointestinal problems, and substance abuse (nicotine and alcohol), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion for Remand, dated in April 2012, the parties agreed that this case had to be remanded in part because the Veteran had not been afforded VA examinations regarding his claims for benefits based on entitlement to service connection for a low back disability and asthma and chronic bronchitis, or for any other respiratory disability.  In support of this conclusion, the parties noted that prior to the Board's current December 2010 decision, the Veteran's representative raised new theories of entitlement to service connection that the Veteran's service-connected posttraumatic stress disorder (PTSD) had either caused or aggravated his back and respiratory disabilities.  The parties agreed that the Board erred in not providing VA examinations as the Veteran is currently service-connected for PTSD and the Veteran provided various treatise documents that indicate that PTSD can potentially aggravate certain medical conditions.  As such, the Board has no discretion and must remand this matter for compliance with the Court's May 2012 order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand). 


Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his low back disability and asthma and chronic bronchitis, or for any other respiratory disability.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all private medical care providers who treated the Veteran for his low back disability and asthma and chronic bronchitis, or for any other respiratory disability.  After securing the necessary release, attempt to obtain these records.  If these records are not available, take all appropriate action under 38 C.F.R. § 3.159.

3.  After obtaining all additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability and asthma and chronic bronchitis, or for any other respiratory disability.  The claims file, including a copy of this remand, should be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should provide an opinion as to whether it is at least as likely as not that his low back disability and asthma and chronic bronchitis, or for any other respiratory disability had their onset during his active service or are otherwise etiologically related to his active service.  

If the examiner determines that his low back disability and asthma and chronic bronchitis, or for any other respiratory disability are not directly related to the Veteran's active service, the examiner is asked to provide an opinion as to whether it is at least as likely as not that it was caused or aggravated as a consequence of the Veteran's service-connected PTSD.

The examiner's report should set forth all examination findings, and include a complete rationale for all opinions and conclusions reached, with specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

4.  Then, the claims should be readjudicated.  This must specifically include his previously remanded claim of service connection for sore muscles and joints.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

